     Case 3:20-cv-03167-M Document 32 Filed 01/18/21                 Page 1 of 2 PageID 160



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CELEBRATION IP LLC,                                §
                                                   §
     Plaintiff,                                    §
                                                   §
v.                                                 §          Civil Action No. 3:20-CV-03167-M
                                                   §
STMICROELECTRONICS, INC.,                          §            JURY TRIAL DEMANDED
                                                   §
     Defendant.                                    §

                   UNOPPOSED MOTION TO WITHDRAW AS ATTORNEY

        Pursuant to Local Civil Rule 83-12, G. Blake Thompson files this Unopposed Motion to

Withdraw as Counsel for Defendant STMicroelectronics, Inc. (the “Motion”). In support of this

Motion, G. Blake Thompson shows the Court the following:

        1.        G. Blake Thompson no longer serves on this case as counsel for Defendant,

STMicroelectronics, Inc. G. Blake Thompson served as local counsel for Defendant in the

Eastern District of Texas before the case was transferred to this district.

        2.        STMicroelectronics, Inc., will continue to be represented by Max Ciccarelli and

Bruce S. Sostek of Thompson & Knight.

        3.        The withdrawal of G. Blake Thompson as counsel for STMicroelectronics, Inc.

will not delay the proceedings in this matter.

        4.        G. Blake Thompson has met and conferred with Plaintiff, and Plaintiff does not

oppose this Motion.

        5.        Therefore, G. Blake Thompson requests that this Motion be granted and that he be

removed from the official service list in this case.



Unopposed Motion to Withdraw as Attorney                                                Page 1 of 2
   Case 3:20-cv-03167-M Document 32 Filed 01/18/21                  Page 2 of 2 PageID 161



                                                 Respectfully submitted,


                                           By:       /s/ G. Blake Thompson
                                                 G. Blake Thompson
                                                 State Bar No. 24042033
                                                 Blake@TheMannFirm.com
                                                 J. Mark Mann
                                                 State Bar No. 12926150
                                                 Mark@TheMannFirm.com
                                                 MANN | TINDEL | THOMPSON
                                                 201 E. Howard Street
                                                 Henderson, Texas 75654
                                                 (903) 657-8540
                                                 (903) 657-6003 (fax)

                                                 ATTORNEYS FOR DEFENDANT
                                                 STMICROELECTRONICS, INC.


                               CERTIFICATE OF CONFERENCE

        I certify that on January 15, 2021, I conferred with counsel for Plaintiff regarding the

foregoing Motion to Withdraw as Attorney. Plaintiff’s counsel does not oppose this motion.


                                                      /s/ G. Blake Thompson
                                                  G. Blake Thompson


                                  CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this 18th day of January, 2021.


                                                    /s/ G. Blake Thompson
                                                 G. Blake Thompson




Unopposed Motion to Withdraw as Attorney                                              Page 2 of 2
